Citation Nr: 0600410	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  01-06 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
 Roanoke, Virginia


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel


INTRODUCTION

The veteran served on active duty from June 1952 to June 
1954.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 decision that, in part, 
denied service connection for degenerative disc disease of 
the lumbar spine, claimed as secondary to residuals of simple 
fracture of the left femur, as not well grounded.  Later 
decisions denied the claim on the merits.  The veteran timely 
appealed.

In October 2002, the Board undertook additional development 
of the claim pursuant to the provisions of 38 C.F.R. § 19.9 
(2004).  Subsequently, the provisions of 38 C.F.R. § 19.9 
were invalidated.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Thus, in 
September 2003, the Board remanded the matter to the RO for 
initial consideration of the recently developed evidence and 
further action.   

In June 2005, the Board again remanded the matter for 
additional development.


FINDING OF FACT

Current degenerative disc disease of the lumbosacral spine is 
not related to a disease or injury in service, and is not due 
to or aggravated by a service-connected disability.



CONCLUSION OF LAW

Degenerative disc disease of the lumbosacral spine was not 
incurred in or aggravated by active service and is not 
proximately due to or the result of a service connected 
disease or disability.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.310(a) (2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim(s).  As 
explained below, all of these requirements have been met.  

Through the July 2001 statement of the case (SOC), the 
February 2005 and October 2005 supplemental SOCs (SSOCs), and 
April 2001, June 2002, June 2004, and July 2005 letters, the 
RO or VA's Appeals Management Center (AMC) notified the 
veteran of the legal criteria governing the claim (to include 
the criteria for establishing service connection), the 
evidence that has been considered in connection with the 
appeal, and the bases for the denial of the claim.  After 
each, the veteran and his representative were given the 
opportunity to respond.  Thus, the Board finds that the 
veteran has received required notice of the information and 
evidence needed to substantiate the claim.

VA's April 2001 and July 2005 letters satisfy the statutory 
and regulatory requirement that VA notify a claimant of what 
evidence will be obtained by the claimant and which evidence 
will be obtained by VA.  VA informed him that VA would make 
reasonable efforts to help him get evidence necessary to 
support his claim, particularly, medical records, if he gave 
the VA enough information about such records so that VA could 
request them from the person or agency that had them.  The 
letters requested that the veteran provide the names and 
addresses of medical providers, the time frame covered by the 
records, and the condition for which he was treated, and 
notified him that VA would request such records on his behalf 
if he signed a release authorizing it to request them.

The April 2001 and July 2005 letters asked him if he had any 
additional evidence to submit, and thereby put him on notice 
to submit information or evidence in his possession.  

The Pelegrini court also held that notice pursuant to the 
VCAA should be provided prior to the initial adverse 
decision.

The documents meeting the VCAA's notice requirements were 
provided to the veteran after the rating action on appeal.  
However, the Court has also held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  Delayed notice is generally not such an 
error.  Id.  The Board finds that, in this case, the delay in 
issuing the section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
re-adjudicated after notice was provided.

The Board also finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  As indicated below, VA has obtained copies of 
the veteran's service medical records and obtained copies, as 
well, of outpatient treatment records.  The veteran also has 
been given opportunities to submit and/or identify evidence 
to support his claim.  Significantly, neither the veteran nor 
his representative has identified, and the record does not 
otherwise indicate, any existing pertinent evidence that has 
not been obtained.  

The veteran has also been afforded necessary examinations.  
His representative appears to be arguing that the wording of 
the Board's remand instructions for the most recent 
examination imposed a standard of proof beyond that of 
reasonable doubt.  The remand asked the examiner to opine as 
to whether it was "at least as likely as not (50 percent 
probability or more)" that the veteran had an altered gait 
related to a service connected hip injury, and if so whether 
it was "at least as likely as not" that the altered gait 
caused or permanently aggravated the degenerative disc 
disease.

The representative conceded in his argument that the "as 
likely as not" standard was equivalent to the "reasonable 
doubt" standard.  The Boards parenthetical amplification 
"50 percent probability or more" is consistent with the 
well established definition of reasonable doubt first 
enunciated by the United States Court of Appeals for Veterans 
Claims (Court) in Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  There the Court held that the doctrine of reasonable 
doubt was for application only when there was an approximate 
balance of positive and negative evidence.  Gilbert v. 
Derwinski, at 58.  The Court described the benefit of the 
doubt doctrine as akin to the sandlot baseball rule that 
"the tie goes to the runner."  Gilbert v. Derwinski, at 55.  
The Board's use of the "50 percent probability or more" 
language is consistent with Gilbert.  If there is a 50 
percent probability, the evidence is in balance, or 
equipoise.

In any event, the examiner did not find the evidence was in 
equipoise, but against a relationship between the service 
connected hip disability and the claimed degenerative disc 
disease.  The Board's language in its previous remand was 
legally correct, but not relevant since the examiner found 
that there was more likely than not no relationship between 
the hip and back disabilities.

There is no indication that further assistance would be 
reasonably likely to substantiate the claim, and further 
notice or assistance are not required.  38 U.S.C.A. § 5103A.

II.  Analysis

Service connection will be established for disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or from aggravation of a pre-existing 
injury or disease in the line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury that was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).

Service medical records contain neither manifestations nor 
complaints, nor findings of either a back injury or of 
degenerative disc disease of the lumbosacral spine.

During the September 1954 VA examination, the veteran 
reported intermittent pain in the lower back.  No back 
disability was noted.

Private medical records reveal that the veteran was 
hospitalized in October 1986 for persistent back pain down in 
the left sacroiliac joint, and down to the left hip and 
anterolateral thigh.  The physician felt that the veteran had 
some nerve root impingement and disk-spacing problems that 
caused pain, decreased knee jerk, and decreased sensation.  
Further testing revealed some abnormality at L2.  
Conservative therapy was followed.

Private medical records, dated in June 1998, reflect that the 
veteran had a three-month history of pain in the left 
sacroiliac area, radiating down the left thigh to the 
anterior aspect of the knee.  On examination, the veteran had 
reasonably good motion of his back, and no referred pain on 
extension of the spine.  There was no tenderness in the 
spine.  The diagnosis was osteoarthritis of the left hip.

VA outpatient treatment records, dated in September 1999, 
reflect a history of the veteran's sustaining a fracture of 
his left femur in 1952, as a result of a motor vehicle 
accident while riding a motorcycle.  X-rays were consistent 
with a lumbar spine problem.  The physician recommended an 
MRI scan of the veteran's lumbar spine, and commented that it 
was "quite possible" that the veteran's back injury 
occurred "in his accident several years ago."

An MRI scan, taken in October 1999, revealed lumbar 
spondylosis, and a broad-based right posterolateral disc 
herniation at L2-L3 with caudal migration of the disc 
fragment behind the L-3 vertebral body.

During a June 2000 VA examination, the veteran reported that 
his back hurt from the time of the injury in service.  
Examination revealed that the veteran had a gait with a limp 
on the right leg, and that he walked on his heels, toes, and 
outer sides of his feet with no problem.  The examiner 
diagnosed degenerative disc disease, L2-L3, and L1-L2 with 
facet degenerative changes at the L3-S1 levels.  The examiner 
opined that the simple fracture of the left femur, which was 
well-healed and in good position with no shortening of the 
leg, could not cause an aggravation of the hip or back 
problem.

On VA examination in January 2003, the examiner noted that 
the veteran's back had become much worse in 1985, and that he 
had no injury to his back except for the original motorcycle 
injury.  The examiner found weakness of the back.  On 
examination, the veteran walked on his heels with pain in his 
back; he walked on his toes with no pain.  His back had no 
tenderness and no deformities.  After reviewing all the 
records, the examiner opined that, while it was conceivable 
that the veteran could have damaged his back in the 
motorcycle accident that was severe enough to fracture his 
left femur, there was no indication of his back being treated 
on active duty.  The examiner opined that 1985 was the date 
of onset of the veteran's back disability, and disagreed with 
the opinion expressed by the VA physician in September 1999.

In a July 2005 addendum, the examiner elaborated that it was 
more likely than not that the veteran's altered gait was not 
due to the simple fracture with good healing of the left 
femur, and that it was not causing or aggravating the 
veteran's degenerative disc disease of the lumbosacral spine.  
The examiner supported the opinion by noting that the 
fractured left femur was well healed and in good alignment.  

Direct service connection would require some evidence of a 
link between a current disease or disability and a disease or 
injury in service.  Washington v. Nicholson, 19 Vet. App. 362 
(2005).  In this case, while the veteran's motorcycle 
accident and resulting fracture of the left femur in service 
are well documented, the evidence, to include service medical 
records, does not support a finding of any back trauma, or 
in-service back injury or disease.  Id.  

The veteran's current degenerative disc disease of the 
lumbosacral spine is well documented.    

The weight of the evidence is against linking the veteran's 
current degenerative disc disease of the lumbosacral spine to 
service.  The July 2005 examiner dated the onset of the 
veteran's current back disability to 1985, many years 
following the veteran's separation from service.  While a VA 
clinical physician in September 1999 speculated that it was 
possible that the veteran's back injury occurred in the 
motorcycle accident several years earlier, that opinion is of 
little probative value because there is no indication that 
the physician had reviewed the veteran's service medical 
records and documented history.

Moreover, the July 2005 examiner, after reviewing the 
veteran's medical records, noted that while damage to the 
veteran's back from the accident long ago was conceivable, 
there is no documented evidence that the veteran ever 
received treatment on active duty for back problems.  In 
short, the July 2005 examiner's opinion is more probative 
because it is based upon a review of the veteran's medical 
records, and it is consistent with the service medical 
records showing no back treatment.  

While the veteran has reported intermittent back pain 
thereafter, the weight of the competent evidence does not 
link this pain to the reported injury in service.  The 
veteran has not clearly reported a continuity of 
symptomatology, but even if he had, such a report would be 
outweighed by the long period of time between service and the 
initial findings of a back disability in 1985, and the fact 
that the competent evidence weighs against a nexus to 
service.  The evidence is, therefore, against the direct 
grant of service connection.

The veteran also contends that his gait disturbance, 
allegedly due to residuals of a simple fracture of the left 
femur, affects his back.

Under 38 C.F.R. § 3.310(a), secondary service connection 
shall be awarded when a disability, "is proximately due to 
or the result of a service-connected disease or injury..."  
Section 3.310(a) has been interpreted to permit a grant of 
secondary service connection for the extent of additional 
disability resulting from aggravation of a non-service-
connected condition by a service-connected condition.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Here again, however, the weight of the evidence is against 
the grant of service connection for degenerative disc disease 
of the lumbosacral spine on either a direct or secondary 
basis.

The competent evidence establishes that the veteran's altered 
gait is more likely than not due to other factors and not a 
residual of the fractured left femur.  In essence, the 
fracture left femur is well-healed and in good alignment.  
Significantly, based on a review of the claims file, the July 
2005 examiner found no service-connected disability to be 
causing or aggravating the veteran's current degenerative 
disc disease of the lumbosacral spine.  This finding was 
based on the veteran's documented medical history.

Because the weight of the competent evidence either does not 
link a currently shown disability to service or to a service-
connected disability, the weight of the evidence is against 
the claim.  As the weight of the competent evidence is 
against the claim, the doctrine of reasonable doubt is not 
applicable in the instant appeal.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, at 53-56 (1990); 38 C.F.R. § 3.102. 


ORDER

Service connection for degenerative disc disease of the 
lumbosacral spine, to include as secondary to service-
connected residuals of simple fracture of the left femur, is 
denied.


____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


